COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  MICHAEL NEVAREZ AND THE LAW                     §
  OFFICES OF MICHAEL R. NEVAREZ,                                  No. 08-19-00120-CV
  A PROFESSIONAL CORPORATION,                     §
  D/B/A NEVAREZ LAW FIRM, P.C.                                       Appeal from the
                                                  §
                    Appellants,                                     41st District Court
                                                  §
  v.                                                            of El Paso County, Texas
                                                  §
  USAA FEDERAL SAVINGS BANK,                                     (TC# 2018-DCV-1121)
                                                  §
                    Appellee.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, both in this Court and the court below, for which let execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF MARCH, 2021.


                                              GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.